Name: 87/227/EEC: Commission Decision of 16 March 1987 approving an Integrated Approach for the area Oost- Groningen/Oost-Drenthe, Netherlands
 Type: Decision
 Subject Matter: economic conditions;  regions of EU Member States;  regions and regional policy
 Date Published: 1987-04-08

 Avis juridique important|31987D022787/227/EEC: Commission Decision of 16 March 1987 approving an Integrated Approach for the area Oost- Groningen/Oost-Drenthe, Netherlands Official Journal L 094 , 08/04/1987 P. 0027 - 0031*****COMMISSION DECISION of 16 March 1987 approving an Integrated Approach for the area Oost-Groningen/Oost-Drenthe, Netherlands (87/227/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1787/84 of 19 June 1984 on the European Regional Development Fund (1), Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (2), Whereas the Netherlands have submitted to the Commission an Integrated Action Programme (IAP) for the area Oost-Groningen/Oost-Drenthe; Whereas the application relating to the programme was initially received by the Commission on 14 January 1986 and amended after examination by the Commission; Whereas Article 34 of Regulation (EEC) No 1787/84 provides for priority to be accorded in the management of the Fund's resources to investments and measures which form part of an integrated development approach; Whereas Commission Decision 86/221/EEC of 30 April 1986 (3) on the guidelines for the management of the European Social Fund in the financial years 1987 to 1989 accords a priority without regional limitation to measures which form part of an integrated programme; Whereas provision is made in Item 5412 of the general budget of the European Communities for financing specific measures in the framework of new integrated operations; Whereas a preparatory feasibility study for an integrated approach for the area Oost-Groningen/Oost-Drenthe has been completed; Whereas the programme relates to the period from 1 January 1986 to 31 December 1988; Whereas the programme meets the criteria defined by the Commission on procedures and contents for the implementation of an integrated approach; Whereas the Commission has already approved a national programme of Community interest, under Regulation (EEC) No 1787/84, which forms part of this IAP; Whereas by Commission Decision of 7 May 1986, addressed to the Netherlands, an amount of Fl 2 277 500 has been granted in respect of operations under the European Social Fund forming part of the IAP; Whereas the operations proposed by the Netherlands for assistance under the European Agricultural Guidance and Guarantee Fund are not eligible thereunder; Whereas the IAP, with the exception of the immediately aforementioned operations, for Oost-Groningen/Oost-Drenthe, including the financial plan, may therefore be approved by the Commission; Whereas the public expenditure to be incurred in the period from 1 January 1986 to 31 December 1988 on measures to be financed in the context of the IAP is estimated at Fl 207 356 200, in respect of which a Community contribution of Fl 66 011 300 is envisaged; Whereas financial commitments in respect of the European Community's contribution to the measures to be financed in the context of the IAP will be made in annual instalments, subject to compliance with the relevant rules and guidelines of the structural Funds involved and with the conditions set out in the pluri-annual outline annexed, and within the limits of availability of financial resources for the structural instruments as established annually in the Community budget, HAS ADOPTED THIS DECISION: Sole Article The Commission hereby approves the Integrated Action Programme (IAP) for Oost-Groningen/Oost-Drenthe as constituting an integrated operation which may be accorded a priority treatment according to Article 34 of Council Regulation (EEC) 1787/84 on the European Regional Development Fund, and according to point 4.1 of the guidelines for the management of the European Social Fund in the financial years 1987 to 1989. The Commission declares its intention of contributing to the achievement of the objectives of the programme in the manner described in the Annex hereto and in accordance with the rules and guidelines of those Funds. Done at Brussels, 16 March 1987. For the Commission Alois PFEIFFER Member of the Commission (1) OJ No L 169, 28. 6. 1984, p. 1. (2) OJ No L 289, 22. 10. 1983, p. 38. (3) OJ No L 153, 7. 6. 1986, p. 59. ANNEX DRAFT PLURI-ANNUAL OUTLINE OF ACTION FOR THE INTEGRATED ACTION PROGRAMME FOR OOST-GRONINGEN/OOST-DRENTHE A. Objectives of the programme The programme aims to improve the coordination in the area concerned of the Community's structural interventions and national measures and to exploit the potential synergism of its different elements, so as to achieve the following main results: - improvement of company location factors, - diversification of the economic structure of the area, notably by encouraging the development of tourism and small and medium-sized undertakings, - to increase the flexibility of the labour market through improved vocational training, - improvement of transport links within the area and with the Federal Republic of Germany, - to develop the export potential of firms located in the area. In terms of employment, the aim of the programme is to reduce the disparity between the rate of unemployment in the area concerned and the national rate. B. The objectives of the IAP should be attained if the following operations are carried out 1. INDUSTRY AND SERVICE SECTOR - improved access to industrial sites, - renovation and conversion of decayed industrial buildings and sites, - export promotion (trade missions and fairs, export consultancy services), - promotion of the setting-up of new SMUs (spin off introduction and stimulation programmes, start-up counselling support), - provision of risk capital for SMUs. 2. TOURISM - development of the tourism infrastructure, - promotion of tourism. 3. TRANSPORT INFRASTRUCTURE - improving regional road infrastructure, - improving waterway network, - final stage of border-crossing motorway RW42. 4. STUDIES - on the cost and feasibility of the conversion of industrial building/sites, - on opportunities for private businesses in the field of tourism, - on the feasibility of developments for a recreational lake and for the completion of recreational waterways, - inventory of spin-off possibilities for setting-up of new undertakings. 5. VOCATIONAL TRAINING - management training, - training to facilitate the introduction of new technology, - training of long-term unemployed (young and adult) especially for the metallurgy, chemical and cardboard sectors and tourism, - training for enterpreneurs setting up new small firms, - retraining arising from the reconversion and restructuring of enterprises. C. Financial plan of the IAP This financial plan defines the total costs of the operations mentioned under A above, and estimates the financial contributions of the Community general budget, the national authorities and the private sector thereto. For the Community's general budget the contributions are given for the years 1986, 1987 and 1988 separately. The measures included in this financial plan are considered as priority operations as forming part of an integrated approach subject to compliance of the applications with the rules and guidelines of the individual structural funds. FINANCIAL PLAN OF THE IAP (in thousands of guilders) 1.2.3.4,6.7.8,12 // // // // // // // Participating EEC instruments and list of operations // Total cost // Total public expenditure // National contribution // Private invest- ment // Community funds' contribution // // // // 1.2.3.4.5.6.7.8.9.10,12 // // // // Total // Central Government // Regional // // Total // Percentage of public expendure // Annual breakdown // // 1.2.3.4.5.6.7.8.9.10.11.12 // // // // // // // // // // 1986 // 1987 // 1988 // // // // // // // // // // // // // ERDF - Infrastructure and business promotion // // // // // // // // // // // // (a) Export promotion // // // // // // // // // // // // - Trade missions and fairs // 600 // 360 // 180 // 180 // - // 240 // 180 // 50 // 60 // 60 // 60 // - Export programmes // 3 500 // 2 100 // 1 050 // 1 050 // - // 1 400 // 1 050 // 50 // 350 // 350 // 350 // (b) Construction and industrial infrastructure // // // // // // // // // // // // - Study on restoration of industrial sites // 150 // 150 // 75 // 52,5 // 22,5 // - // 75 // 50 // 75 // - // - // - Implementation of restoration programme // 7 500 // 7 500 // 4 500 // 2 625 // 1 875 // - // 3 000 // 40 // 1 000 // 1 000 // 1 000 // - Study of industrial park development // 150 // 150 // 75 // 52,5 // 22,5 // - // 75 // 50 // - // 75 // - // - Industrial sites and ports accessibility // 15 000 // 15 000 // 9 000 // 5 250 // 3 750 // - // 6 000 // 40 // 2 000 // 2 000 // 2 000 // - Regional infrastructure // 40 000 // 40 000 // 24 000 // 14 000 // 10 000 // - // 16 000 // 40 // 4 000 // 4 000 // 8 000 // - State Road 42 // 80 000 // 80 000 // 68 000 // 68 000 // - // - // 12 000 // 15 // - // - // 12 000 // (c) Tourism development // // // // // // // // // // // // - Waterway and lake study // 500 // 500 // 250 // 175 // 75 // - // 250 // 50 // 250 // - // - // - Yachting infrastructure (including marina) // 17 500 // 17 500 // 10 500 // 6 125 // 4 375 // - // 7 000 // 40 // - // 1 500 // 5 500 // - Other tourist infrastructure // 4 625 // 4 625 // 2 775 // 1 619 // 1 156 // - // 1 850 // 40 // 110 // 1 020 // 720 // - Sandy beach Termuntenzijl // 1 400 // 1 400 // 840 // 490 // 350 // - // 560 // 40 // 560 // - // - // - Noorder Dierenpark // 6 000 // 6 000 // 3 600 // 2 100 // 1 500 // - // 2 400 // 40 // 1 200 // 1 200 // - // - Fen museum // 4 200 // 4 200 // 3 150 // 1 470 // 1 680 // - // 1 050 // 25 // 1 050 // - // - // - Tourism promotion campaign // 1 260 // 1 260 // 630 // 440 // 190 // - // 630 // 50 // 210 // 210 // 210 // - Study possibilities private sector // 100 // 100 // 50 // 35 // 15 // - // 50 // 50 // 50 // - // - // (d) Promotion of new businesses // // // // // // // // // // // // - Public information campaign // 150 // 150 // 75 // 52,5 // 22,5 // - // 75 // 50 // 75 // - // - // - Inventory of spin-offs // 125 // 125 // 62,5 // 43,75 // 18,75 // - // 62,5 // 50 // 62,5 // - // - // - Stimulation of spin-offs // 5 400 // 2 700 // 1 350 // 1 350 // - // 2 700 // 1 350 // 50 // 450 // 450 // 450 // - Start-ups counsel-subsidization // 4 320 // 2 160 // 1 080 // 1 080 // - // 2 160 // 1 080 // 50 // 360 // 360 // 360 // // // // // // // // // // // // // Total ERDF // 192 480 // 185 979 // 131 242,5 // 106 190,25 // 25 052,25 // 6 500 // 54 737,5 (1) // 29 // 11 862,5 (1) // 12 225 // 30 650 // // // // // // // // // // // // // Social Fund - vocational training // // // // // // // // // // // // - Tourism // // 2 298,8 // 1 149,4 // // // // 1 149,4 // 50 // 399,7 // 275,7 // 474 // - Entrepreneurs // // 1 078,6 // 539,3 // // // // 539,3 // 50 // - // 265,3 // 274 // - Metallurgy/construction // // 5 839,1 // 2 926,2 // // // // 2 912,9 // 50 // 814,1 // 1 133,8 // 965 // - Chemical industry // // 5 982,9 // 2 995,8 // // // // 2 987,1 // 50 // 737 // 1 250,1 // 1 000 // - Cardboard industry // // 1 538,2 // 769,1 // // // // 769,1 // 50 // 55,5 // 356,6 // 357 // - Management and administration // // 3 439,6 // 1 723,6 // // // // 1 716 // 50 // 271,2 // 707,8 // 737 // // // // // // // // // // // // // Total Social Fund // // 20 177,2 // 10 103,4 // // // // 10 073,8 // // 2 277,5 (2) // 3 989,3 (3) // 3 807 (4) // // // // // // // // // // // // // Budget line 5412 Risk capital // 2 400 // // - // (5) // // 1 200 // 1 200 // - // - // 1 200 // - // // // // // // // // // // // // // Total all instruments // // 207 356,2 // 141 345,9 // // // // 66 011,3 // // 14 140 // 17 414,3 // 34 457 // // // // // // // // // // // // (1) Approved by Commission Decision of 19 December 1986, first instalment of FL 11 862 500 committed by the Commission. (2) These applications were approved by Commission Decision of 7 May 1986. (3) Estimates on the basis of application received subject to completion of examination for conformity with ESF rules. (4) Estimates. (5) Central bank will provide 50 % guarantee. D. Conditions under which financing will be available 1. A project cannot be aided simultaneously in respect of the same expenditure by two or more of the Community structural funds. 2. The Dutch authorities will ensure appropriate publicity, by: - placing clearly visible billboards, acknowledging the European Community's contribution to the financing of individual projects within the framework of the IAP, where these projects cost more than Fl 2,5 million, - making potential beneficiaries aware of the possibilities offered by the IAP and of the role played by the Community in this respect. The monitoring committee, referred to in points 7 to 10, will coordinate the publicity activities carried out by the Dutch authorities. 3. The carring-out of this IAP shall not distort the conditions of competition in a manner incompatible with the principles contained in the relevant provisions of the EEC Treaty as elaborated upon in the principles for the coordination of the general regional aid schemes. 4. The measures undertaken in the context of the IAP relating to improvements of the environment shall be such as to ensure compliance with the requirements, both in respect of timetables and standards, of Directives of the European Community relating to the environment and to water quality. 5. The Dutch authorities, in agreement with the Commission, will establish a method to analyze the composite impact of the different elements towards the achievement of the objectives of the IAP. 6. The placing of contracts for work in the framework of the IAP shall comply with the Community Directives on public procurement. ADMINISTRATION AND MONITORING 7. The Dutch authorities shall establish an organized coordination and partnership at all levels in the implementation of the Integrated Action Programme. In this respect, a local Monitoring Committee, constituted of representatives of the national, regional and local agencies responsible for the management of the financial measures, and of representatives of the Commission, will be set up with the mandate of following and evaluating the implementation of the programme. 8. The Monitoring Committee shall adopt its rules of procedure. 9. The Monitoring Committee shall meet at least twice a year. 10. The tasks of the Monitoring Committee shall be: - to coordinate the choice of measures to be implemented under the IAP and the administrative and financial arrangements for the implementation thereof, - to ensure that all measures funded are consistent with the objectives and strategy of the IAP and fall within the rules and guidelines of the relevant Community structural instruments, - to coordinate the measures financed under the IAP with other operations, which contribute directly or indirectly to the objectives of the IAP, but which are implemented outside the framework thereof, - to propose more detailed rules for the administration of assistance to small and medium-sized undertakings within the framework of implementing measures to exploit the potential for internally generated development of the IAP area, - to coordinate the appropriate publicity activities regarding the implementation of the IAP, - to monitor and evaluate the progress of the implementation of the programme, - to report annually (before 1 May of the year following) to the Commission on the progress of the implementation of the programme, - to adopt modifications to the IAP where it considers this necessary in view of the socio-economic situation and the progress made with the implementation of the programme, in so far as these modifications do not affect budgetary estimates nor require the prior approval of the Commission, - to carry out the functions of the Coordinating Committee as described in the addendum to paragraph III.2 of the Integrated Action Programme. In carrying out these tasks, the Monitoring Committee shall have particular regard to environment considerations.1 470 1 680 _ 1 050 25 1 050 _ _ _ TOURISM PROMOTION CAMPAIGN 1 260 1 260 630 440 190 _ 630 50 210 210 210 _ STUDY POSSIBILITIES PRIVATE SECTOR 100 100 50 35 15 _ 50 50 50 _ _ ( D ) PROMOTION OF NEW BUSINESSES // // // // // // // // // // // _ PUBLIC INFORMATION CAMPAIGN 150 150 75 52,5 22,5 _ 75 50 75 _ _ _ INVENTORY OF SPIN-OFFS 125 125 62,5 43,75 18,75 _ 62,5 50 62,5 _ _ _ STIMULATION OF SPIN-OFFS 5 400 2 700 1 350 1 350 _ 2 700 1 350 50 450 450 450 _ START-UPS COUNSEL-SUBSIDIZATION 4 320 2 160 1 080 1 080 _ 2 160 1 080 50 360 360 360 // // // // // // // // // // // // TOTAL ERDF 192 480 185 979 131 242,5 106 190,25 25 052,25 6 500 54 737,5 ( 1 ) 29 11 862,5 ( 1 ) 12 225 30 650 // // // // // // // // // // // // SOCIAL FUND _ VOCATIONAL TRAINING _ TOURISM // 2 298,8 1 149,4 // // // 1 149,4 50 399,7 275,7 474 _ ENTREPRENEURS // 1 078,6 539,3 // // // 539,3 50 _ 265,3 274 _ METALLURGY/CONSTRUCTION // 5 839,1 2 926,2 // // // 2 912,9 50 814,1 1 133,8 965 _ CHEMICAL INDUSTRY // 5 982,9 2 995,8 // // // 2 987,1 50 737 1 250,1 1 000 _ CARDBOARD INDUSTRY // 1 538,2 769,1 // // // 769,1 50 55,5 356,6 357 _ MANAGEMENT AND ADMINISTRATION // 3 439,6 1 723,6 // // // 1 716 50 271,2 707,8 737 // // // // // // // // // // // // TOTAL SOCIAL FUND 20 177,2 10 103,4 // // // 10 073,8 // 2 277,5 ( 2 ) 3 989,3 ( 3 ) 3 807 ( 4 ) // // // // // // // // // // // // BUDGET LINE 5412 RISK CAPITAL 2 400 // _ ( 5 ) 1 200 1 200 _ _ 1 200 _ TOTAL ALL INSTRUMENTS 207 356,2 141 345,9 // // // 66 011,3 // 14 140 17 414,3 34 457 // // // // // // // // // // // // ( 1 ) APPROVED BY COMMISSION DECISION OF 19 DECEMBER 1986, FIRST INSTALMENT OF FL 11 862 500 COMMITTED BY THE COMMISSION . ( 2 ) THESE APPLICATIONS WERE APPROVED BY COMMISSION DECISION OF 7 MAY 1986 . ( 3 ) ESTIMATES ON THE BASIS OF APPLICATION RECEIVED SUBJECT TO COMPLETION OF EXAMINATION FOR CONFORMITY WITH ESF RULES . ( 4 ) ESTIMATES . ( 5 ) CENTRAL BANK WILL PROVIDE 50 % GUARANTEE . D . CONDITIONS UNDER WHICH FINANCING WILL BE AVAILABLE 1 . A PROJECT CANNOT BE AIDED SIMULTANEOUSLY IN RESPECT OF THE SAME EXPENDITURE BY TWO OR MORE OF THE COMMUNITY STRUCTURAL FUNDS . 2 . THE DUTCH AUTHORITIES WILL ENSURE APPROPRIATE PUBLICITY, BY : _ PLACING CLEARLY VISIBLE BILLBOARDS, ACKNOWLEDGING THE EUROPEAN COMMUNITY'S CONTRIBUTION TO THE FINANCING OF INDIVIDUAL PROJECTS WITHIN THE FRAMEWORK OF THE IAP, WHERE THESE PROJECTS COST MORE THAN FL 2,5 MILLION, _ MAKING POTENTIAL BENEFICIARIES AWARE OF THE POSSIBILITIES OFFERED BY THE IAP AND OF THE ROLE PLAYED BY THE COMMUNITY IN THIS RESPECT . THE MONITORING COMMITTEE, REFERRED TO IN POINTS 7 TO 10, WILL COORDINATE THE PUBLICITY ACTIVITIES CARRIED OUT BY THE DUTCH AUTHORITIES . 3 . THE CARRING-OUT OF THIS IAP SHALL NOT DISTORT THE CONDITIONS OF COMPETITION IN A MANNER INCOMPATIBLE WITH THE PRINCIPLES CONTAINED IN THE RELEVANT PROVISIONS OF THE EEC TREATY AS ELABORATED UPON IN THE PRINCIPLES FOR THE COORDINATION OF THE GENERAL REGIONAL AID SCHEMES . 4 . THE MEASURES UNDERTAKEN IN THE CONTEXT OF THE IAP RELATING TO IMPROVEMENTS OF THE ENVIRONMENT SHALL BE SUCH AS TO ENSURE COMPLIANCE WITH THE REQUIREMENTS, BOTH IN RESPECT OF TIMETABLES AND STANDARDS, OF DIRECTIVES OF THE EUROPEAN COMMUNITY RELATING TO THE ENVIRONMENT AND TO WATER QUALITY . 5 . THE DUTCH AUTHORITIES, IN AGREEMENT WITH THE COMMISSION, WILL ESTABLISH A METHOD TO ANALYZE THE COMPOSITE IMPACT OF THE DIFFERENT ELEMENTS TOWARDS THE ACHIEVEMENT OF THE OBJECTIVES OF THE IAP . 6 . THE PLACING OF CONTRACTS FOR WORK IN THE FRAMEWORK OF THE IAP SHALL COMPLY WITH THE COMMUNITY DIRECTIVES ON PUBLIC PROCUREMENT . ADMINISTRATION AND MONITORING 7 . THE DUTCH AUTHORITIES SHALL ESTABLISH AN ORGANIZED COORDINATION AND PARTNERSHIP AT ALL LEVELS IN THE IMPLEMENTATION OF THE INTEGRATED ACTION PROGRAMME . IN THIS RESPECT, A LOCAL MONITORING COMMITTEE, CONSTITUTED OF REPRESENTATIVES OF THE NATIONAL, REGIONAL AND LOCAL AGENCIES RESPONSIBLE FOR THE MANAGEMENT OF THE FINANCIAL MEASURES, AND OF REPRESENTATIVES OF THE COMMISSION, WILL BE SET UP WITH THE MANDATE OF FOLLOWING AND EVALUATING THE IMPLEMENTATION OF THE PROGRAMME . 8 . THE MONITORING COMMITTEE SHALL ADOPT ITS RULES OF PROCEDURE . 9 . THE MONITORING COMMITTEE SHALL MEET AT LEAST TWICE A YEAR . 10 . THE TASKS OF THE MONITORING COMMITTEE SHALL BE : _ TO COORDINATE THE CHOICE OF MEASURES TO BE IMPLEMENTED UNDER THE IAP AND THE ADMINISTRATIVE AND FINANCIAL ARRANGEMENTS FOR THE IMPLEMENTATION THEREOF, _ TO ENSURE THAT ALL MEASURES FUNDED ARE CONSISTENT WITH THE OBJECTIVES AND STRATEGY OF THE IAP AND FALL WITHIN THE RULES AND GUIDELINES OF THE RELEVANT COMMUNITY STRUCTURAL INSTRUMENTS, _ TO COORDINATE THE MEASURES FINANCED UNDER THE IAP WITH OTHER OPERATIONS, WHICH CONTRIBUTE DIRECTLY OR INDIRECTLY TO THE OBJECTIVES OF THE IAP, BUT WHICH ARE IMPLEMENTED OUTSIDE THE FRAMEWORK THEREOF, _ TO PROPOSE MORE DETAILED RULES FOR THE ADMINISTRATION OF ASSISTANCE TO SMALL AND MEDIUM-SIZED UNDERTAKINGS WITHIN THE FRAMEWORK OF IMPLEMENTING MEASURES TO EXPLOIT THE POTENTIAL FOR INTERNALLY GENERATED DEVELOPMENT OF THE IAP AREA, _ TO COORDINATE THE APPROPRIATE PUBLICITY ACTIVITIES REGARDING THE IMPLEMENTATION OF THE IAP, _ TO MONITOR AND EVALUATE THE PROGRESS OF THE IMPLEMENTATION OF THE PROGRAMME, _ TO REPORT ANNUALLY ( BEFORE 1 MAY OF THE YEAR FOLLOWING ) TO THE COMMISSION ON THE PROGRESS OF THE IMPLEMENTATION OF THE PROGRAMME, _ TO ADOPT MODIFICATIONS TO THE IAP WHERE IT CONSIDERS THIS NECESSARY IN VIEW OF THE SOCIO-ECONOMIC SITUATION AND THE PROGRESS MADE WITH THE IMPLEMENTATION OF THE PROGRAMME, IN SO FAR AS THESE MODIFICATIONS DO NOT AFFECT BUDGETARY ESTIMATES NOR REQUIRE THE PRIOR APPROVAL OF THE COMMISSION, _ TO CARRY OUT THE FUNCTIONS OF THE COORDINATING COMMITTEE AS DESCRIBED IN THE ADDENDUM TO PARAGRAPH III.2 OF THE INTEGRATED ACTION PROGRAMME . IN CARRYING OUT THESE TASKS, THE MONITORING COMMITTEE SHALL HAVE PARTICULAR REGARD TO ENVIRONMENT CONSIDERATIONS .